Case 1:13-cv-02066-RGA Document 192 Filed 02/09/21 Page 1 of 5 PageID #: 7169




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


    DRAGON INTELLECTUAL PROPERY,
    LLC,
              Plaintiff,
                                                                 Civil Action No. 13-cv-2066-RGA
          v.

    DISH NETWORK, LLC,

                    Defendant.



    DRAGON INTELLECTUAL PROPERTY,
    LLC,
               Plaintiff,
                                                                 Civil Action No. 13-cv-2067-RGA
         v.

    SIRIUS XM RADIO INC.,

                    Defendant.



                                        MEMORANDUM ORDER

     Before me is Robert E. Freitas and Freitas & Weinberg LLP’s Motion to Terminate

Proceedings for Lack of Subject Matter Jurisdiction (D.I. 179) and Motion to Terminate

Proceedings as to Jason S. Angell (D.I. 181). Before me also is Dragon’s motion to join the first

motion (D.I. 183), which I GRANT. 1 The motions are fully briefed. (D.I. 180, 182, 185, 186,

187, 189). For the reasons set forth below, the first motion is DENIED and the second motion is

GRANTED.



1
 Unless otherwise indicated, citations are to the docket in No. 13-2066. The corresponding motions on the docket
of No. 13-2067 are D.I. 183, 185, and 187. They will be similarly resolved.

                                                        1
Case 1:13-cv-02066-RGA Document 192 Filed 02/09/21 Page 2 of 5 PageID #: 7170




   I.         BACKGROUND

         This case was filed in 2013 (D.I. 1) and is presently on remand from the Federal Circuit

for consideration of DISH Network’s and Sirius XM Radio’s motions for attorney’s fees under

35 U.S.C. § 285. Dragon Intell. Prop., LLC v. Dish Network LLC, 956 F.3d 1358, 1362 (Fed.

Cir. 2020).

         I originally found that Defendants did not infringe the asserted claims. (D.I. 115, 117). I

later granted a motion to vacate that ruling as moot following PTAB inter partes review and

appeal, which determined the asserted claims were invalid. (D.I. 168 at 6). See Dragon Intell.

Prop., LLC v. Dish Network LLC, 711 F. App’x 993 (Fed. Cir. 2017); Dish Network LLC v.

Dragon Intell. Prop., LLC, No. IPR2015-00499 (P.T.A.B. June 15, 2016). Following remand,

Robert E. Freitas and Freitas & Weinberg LLP (collectively “Freitas”) moved to terminate the

case for lack of subject matter jurisdiction. (D.I. 179).

         Jason S. Angell, who was named in the exceptional case motions as an individual against

whom attorney’s fees were sought (see D.I. 131 at 1), passed away on March 31, 2020. (D.I. 182

at 1). Freitas also moves to terminate the proceedings against Mr. Angell. (D.I. 181).

   II.        DISCUSSION

   A. Lack of Subject Matter Jurisdiction

         Freitas argues that the Court lacks subject matter jurisdiction to adjudicate the remaining

§ 285 motions and thus termination is appropriate. (D.I. 180 at 5). Specifically, Freitas asserts

that as the infringement claims filed by Dragon are mooted, they cannot support subject matter

jurisdiction for the remaining § 285 motions. (Id.). This is a natural consequence of

Munsingwear vacatur, Freitas argues, which effectively resets the relationship between the

parties. (Id. at 8-9). See United States v. Munsingwear, 340 U.S. 36, 40 (1950). Further, the §



                                                  2
Case 1:13-cv-02066-RGA Document 192 Filed 02/09/21 Page 3 of 5 PageID #: 7171




285 motions cannot create a “case or controversy” on their own. (Id. at 6, citing, for example,

Sony Elecs., Inc. v. Soundview Techs., Inc., 359 F. Supp. 2d 173, 176 (D. Conn. 2005) (“Section

285, however, is not an independent basis for jurisdiction.”)).

         Similar arguments were rejected by the Federal Circuit in B.E. Tech., L.L.C. v. Facebook,

Inc., 940 F.3d 675 (Fed. Cir. 2019), cert. denied, 141 S. Ct. 618 (2020). 2 There, B.E.

Technology argued that, once the case was dismissed as moot following PTAB inter partes

review, the district court “lacked a live case or controversy” from which to identify the

prevailing party and render a decision on attorney’s fees. B.E. Tech., 940 F.3d at 677. Citing

CRST Van Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642, 1651 (2016), for the proposition that “a

defendant [] can prevail by ‘rebuffing’ plaintiff's claim, irrespective of the reason for the court's

decision,” the B.E. Tech. Court affirmed the district court’s award of costs to the defendant. Id. at

679.

         On appeal in this action, the Federal Circuit applied B.E. Tech. and concluded,

“Appellants successfully rebuffed Dragon’s attempt to alter the parties’ legal relationship in an

infringement suit.” Dragon Intell. Prop., 956 F.3d at 1361. Applying B.E. Tech., the Court held

that DISH and Sirius XM were “prevailing parties.” Id. at 1362. The Federal Circuit then

remanded the issue of attorney’s fees under § 285 to this Court. Id.

    With respect to the holding of B.E. Tech., Freitas argues that the Federal Circuit was “clearly

mistaken.” (D.I. 180 at 9 n.1; see also D.I. 189 at 3). This is unpersuasive. I am bound by

Federal Circuit precedent and will not revisit arguments the Federal Circuit has considered on

two previous occasions. 3 Freitas also attempts to distinguish B.E. Tech on the grounds that the



2
 Freitas & Weinberg LLP represented B.E. Technology.
3
 Insofar as Freitas argues that the “case or controversy” issue was not clearly addressed by the Dragon Intell. Prop.
Court, it was addressed by the court in B.E. Technology.

                                                          3
Case 1:13-cv-02066-RGA Document 192 Filed 02/09/21 Page 4 of 5 PageID #: 7172




opinion did not state that a case or controversy is present in a moot case, only that a case or

controversy is not required to identify a prevailing party. (D.I. 189 at 3). This interpretation

would create the odd, indeed untenable, understanding of the Court’s ruling that a court has

jurisdiction to identify a prevailing party and yet lacks the jurisdiction to award costs to that

prevailing party. As the court in B.E. Tech affirmed the district court’s award of costs, I do not

believe this was the Court’s approach. B.E. Tech., 940 F.3d at 679.

    Additionally, district courts in this Circuit agree that a “district court may exercise

jurisdiction over attorney's fees and costs after a controversy becomes moot on appeal.”

Zacharkiw v. Prudential Ins. Co. of Am., 2012 WL 39870, at *5 (E.D. Penn. Jan. 6, 2012) (citing

Cnty. of Morris v. Nationalist Movement, 273 F.3d 527, 534 (3d Cir. 2001)); cf. Mars Area Sch.

Dist. v. C.L. ex rel. K.B., 2015 WL 6134116, at *7-8 (W.D. Penn. Oct. 16, 2015) (dismissing the

underlying case as moot and retaining equitable jurisdiction over a party’s request for attorney’s

fees).

         As such, Freitas’ motion to terminate for lack of subject matter jurisdiction is DENIED.

    B. Motion to Terminate as to Mr. Angell

    Jason S. Angell passed away on March 31, 2020. Notice of his death was given in this action

and on appeal. (D.I. 184, Ex. A; D.I. 188, Ex. A, Ex. B). DISH and Sirius XM did not file a

motion to substitute under Federal Rule of Civil Procedure 25(a)(1) and do not oppose the

motion to terminate on the grounds that it “does not extinguish Defendants’ claims for attorney’s

fees under 35 U.S.C. § 285 as to Freitas & Weinberg or as to Mr. Freitas.” (D.I. 186 at 2).

    I agree that termination as to Mr. Angell will not affect the Defendants’ outstanding claims.

    The parties engage in argument immaterial to the motion about the nature of the Freitas and

Weinberg business partnership. Neither side argues, however, that the termination of any claim



                                                  4
Case 1:13-cv-02066-RGA Document 192 Filed 02/09/21 Page 5 of 5 PageID #: 7173




against Mr. Angell will impact Defendants’ ability to pursue claims against Mr. Freitas and

against the partnership.

   The motion for termination of proceedings as to Mr. Angell is GRANTED.

   III.    CONCLUSION

   The motion to terminate proceedings for lack of subject matter jurisdiction (D.I. 179; No. 13-

2067, D.I. 183) is DENIED. The motion to terminate proceedings as to Jason S. Angell (D.I.

181, No.13-2067, D.I. 185) is GRANTED. The motion for joinder (D.I. 183; No. 13-2067, D.I.

187) is GRANTED.

   IT IS SO ORDERED this 9th day of February 2021.



                                                    /s/ Richard G. Andrews
                                                    United States District Judge




                                                5
